                         Case 12-38417-LMI        Doc 284      Filed 05/21/19      Page 1 of 1




        ORDERED in the Southern District of Florida on May 21, 2019.




                                                               Laurel M. Isicoff
                                                               Chief United States Bankruptcy Judge
_____________________________________________________________________________

                                  UNITED STATES BANKRUPTCY COURT
                                   SOUTHERN DISTRICT OF FLORIDA
        In re:
                                                                        Case No:        12-38417-LMI
        Delia C. Fiad                                                   Chapter         13
                   Debtor
        _______________________/


                          SUPPLEMENTAL ORDER ON MOTION TO REINSTATE

               THIS CAUSE having come before the court on May 7, 2019, upon the Motion to
        Reinstate Case (DE #273), and the Court having heard argument of the Trustee and the Debtor’s
        Attorney, it is ORDERED as follows:

                    1.    The Motion to Reinstate has been granted in a separate order (DE #277). The
                          Debtor shall file a Motion to Modify by May 10, 2019.
                    2.    The Debtor shall have financing in place within thirty (30) days from the date of
                          this order to pay off the Chapter 13 plan base and provide for the additional
                          provisions stated in the Agreed Order [DE #194], or the Motion to Modify shall
                          be denied.
                    3.    The mortgage recorded in Book 25622, Page 0282 in the public records of
                          Miami-Dade County, Florida for the property located at 9450 SW 65th Street,
                          Miami, FL 33173, will be satisfied upon the final payment of the Chapter 13
                          Plan in the amount of $231,973.40.
                                                             # # #
        Submitted By: James A. Poe, Esq., 9500 So. Dadeland Blvd., Ste. 510, Miami, FL 33156.
        Attorney James Poe is directed to mail a conformed copy of this Order immediately upon receipt to all
        interested parties.
